further conclude that such dismissal will not violate the bankruptcy stay.'
                  See Independent Union of Flight Attendants v. Pan American World
                  Airways, Inc., 966 F.2d 457, 459 (9 111 Cir. 1992) (holding that the automatic
                  stay does not preclude dismissal of an appeal so long as dismissal is
                  ‘`consistent with the purpose of the statute [11 U.S.C. §362(a)"]; Dean v.
                  Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir. 1995) (holding that a
                  post-bankruptcy petition dismissal will violate the automatic stay "where
                  the decision to dismiss first requires the court to consider other issues
                  presented by or related to the underlying case").
                              Accordingly, we dismiss this appeal. This dismissal is without
                  prejudice to appellant's right to move for reinstatement of this appeal
                  within 60 days of either the lifting of the bankruptcy stay or final
                  resolution of the bankruptcy proceedings, if appellant deems such a
                  motion appropriate at that time.
                              It is so ORDERED.



                                                                       J.




                  Gibbons


                  cc: Hon. Scott N. Freeman, District Judge

                        1The automatic stay provides a debtor "with protection against
                  hungry creditors" and gives it a "breathing spell from its creditors" by
                  stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
                  754, 755 (91h Cir. 1995). Further, it assures creditors "that the debtor's
                  other creditors are not racing to various courthouses to pursue
                  independent remedies to drain the debtor's assets." Id. At 755-6.

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A (ecia
                 Wm. Patterson Cashill, Settlement Judge
                 Lemons, Grundy & Eisenberg
                 Hutchison & Steffen, LLC
                 Bradley Drendel & Jeanney
                 Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                             3
10) 1941A    0